37


          OFFICE      OF THE ATTORNEY GENERAL                                 OF TEXAS
                                AUSTIN
GXOVERSELLERS
ATYCRNEI GENERAL




           Homer aWPi8OU, Jr., Director
  iioaOrabl.id
       DepartmeQt of Public Safety
  ‘I’cxar                                                                           , At
  Cxnp Mabry
  .::uatln, Texrr                                                                I\

   : ttentlon:      Honorable        J.    B. Draper,                 Cksia-2,     0
                    Drlverms LlceMe Dlvirlori’~                                            ?\
                                                                              --.-
  :ser 31r:                                                oploion no. 0-6&k    I.*..
                                                           86:  R&ether Department* of
                                                      /            A~Pu~J~c   aarety        ls+‘author-
                                                1              f     *t9& to     rtmirh         photo-

                                               -t          i
                                                                    Ctstbc copier of accident
                                                    ‘\          \~;~‘+h~rt3    and char($efee8
                                                      ‘,             i+ereiOr,   and related
                                   /--                         1%. ~yestlono.
                              ,/          -A
               We hevs’fyd-r.$&ft fo’ky&Qx~ readlag aa followr~
                                ‘h           9
               *3lncr the recent court declmloa regarding
         the admlerihility    of txigld8at report8 we have had
         a dedded    Increase in octqurstr Sor photomtatic
         copies ‘of patro&meQ!s repmtr.

                 ’ ~%‘iouldl>ke t&ou      whether or not the De-
         pnrtment     has .therightto Diake a charge tor those
         phafostatfc    ooples of reporta and if so what fund
         the vaoney should be deposlted lo, sad could the
         mouey be spen& for the purpose of suppliem end
         help,for   do-    the photostatlo   copies?”

                  W&q&e       the pertinent provlaions                            OS Article             668m,
  Vernon's       pnaotated    Civil Ytatuter:

               “3ec.    39. bccldents                          to be reported          by persons
         involved.

                   “zvery person involved in EIQaccident rosult-
         ing in death,        lajury,               or aPpEWent FKWWtY                     d-age
iionor8ble   Homer Qarrlaoa, SF.,        page 2



      of Fifty    DO~~UW ($50) or 80~6 vherr one or aore
      isotor vehlcle8 are involved and who 18 the holder
      of an operator’8, coaccrolal    operator~r,   or ohauf-
      feurls   llCen88, under the povlrlona     of thl8 Act,
      shall make a report of 8uch aocldent to the Depart-
      ment of Pub110 Y&ety vlthln forty-eight       (48) hours.
      Refural to make rwh report mhall reader the holder
      of 8uch ll.aeare liable   to rumpension or revocation
      of suoh llcenme.    Report8 reqnlred by thlr Section
      shall be deemed plrlleged     ao~unlcatlolu.

             “Sec.   40.   Accident     rtatlstlcs   and reportr.

            “The Department rhall prepare and shall sup--
     ply to police and sherifrr’      ofiloer  and other auit-
     able agencies,   forms for accident reporta,     and
     such report8 ahall be made within a rearonable
     time fronthe date of 8uoh accident by 8uch ot-
     fleers or agencies to the DepartlPsnt at Austin,
     Texan, euftialently    detailing    all the iact ulth
     reference   to any hi&way acaldent,      and the persons
     and vehicles   involved.

           ‘Sea. 41.       Report     or death8 resulting   iron
     accident8 .

             “Every coroner, justice of the peace, or
     other  ofrlclal perrormlng like funotlonr rhall on
     or before the tenth (10th) dag of each month ie-
     port in vrltlng  to the Department the death of any
     person *IthIn hIr jurisdiction  during the preced-
     ing calendar month a8 the result of EUI~ acoldent
     i.n which a motor vehicle va8 involved and the cir-
     cuastsnoes or uuoh accident.

             ‘so.    42.   kccident     reportm confidential.

             “~11 required    accident     report8   and UUPPlemNit-
     ~1 repopts    shell be without prejudice to the indl-
     vldual    30 reporting pd shall be for the eonfldea-
     tial ume of the Department except that the Depart-
     ment my disclose  the identity of 8 Person involved
zonorable Romer 0arrlsoa, Jr., page 3



      in an la c fdea   t ruoh ldontity Is not othervise
                      rhea
      known 01)Who0 8uoh person dealer his grereaae at
      such lcoldent . Ro ruoh report ah11 k wed as
      evldenoe la any trl& civil or eririlul, wiring
      out of lwh looldeat, exee# that   the Department
      Still iUrEi8h Up00 r6qMSt Oi @6y p0PSOE UhO bu,
      or claiu to hAv6, 8ade rush a report 00~upon de-
      SIU3d Of w     QOUPt,       @ Oe?0iflO&te   8h o ltir Pthat
                                                              g      l
      speoltled   report ha8 or ha8 not been received by
      the Department, sole17 to prow     a oompllaaao or
      failWe    to conply with the repulrcwnt   that such
      report be -de to           tha   Department."
            A careful             0r the statute di8UlOSe8 that
                          examiaatioa
a distinction      18 mnde between m
                                   aooident report made by a
Serson involved la the accident   aad oae made by a patrolme+Q
representing  the Dewtmeat.     U6 quote fro8 the oplaloa lo the
case of Brown (I Root vS* Enddad, 180 9. Y. (2d) 339:

           “We approve the judgment OS the court or
      Civil Appeals reversing the judgment or the trial
      court and remanding the cause, beaaure the trial
      court erred la ad8lttlag   the entire report made by
      patrolman Roensfhto   the Departseat  of Pub110 Safe-
      tr. 175 S. v. 26 269. EoveveE, that report 18
      not a prlvlleged oomunlaatloo under Sea. 42, of
      Art. 6687b, Veraon~8 AERO. Cit. Stat. tbi8 18 rode
      cleer b7 a ooa8lQratlon of Sets. 39 and 40, OS
      th6 8-e SFtiOlO. 960. 39 requlre8  reports 0r ao-
      aldents   by ‘every person involved,' that 18, by
      every party    to the aooldeat,        aad provides     that
      such reprts         be deemed prlvlleged CommalO-
                        “shall
      atlonm.   Roea8ch~8 report vim called ror by 300.
      40 as the rlndlngs or en orfleer invertlgatlugthe
      accident, and it says nothing about a4 such re-
      port belag prlvlleged..    Clearly,   then, the PurPo*e
      of Sec.  42 18 to  qualify  the  blanket  prlvllese  ex-
      tending to reports made by Ryer80n8 Involved        by
      30~. 39, lo tvo particulars,     namely (1) t0 9erdt
      the Department of FubllC SatstY t0 dl*Oloee the
      identity  OS say person involved la an accident,
      when such 18 not known or when such person deaie*
3norable   Boawr Gerrlson,       Jr.,      peg4 4



     his prereoce et the eccldant; and (2) to parnit
     the Dapertment of Pub110 SaSety to oartlfy that
     suoh report vea      m&s,      to    prove   that    say   param
     claiming-to   h4r4    made t&a report          hae    or   &a    not
     made It,

           •~ObvIoual~,Roenaoh~r raport, ea auoh, la
     a haeraey atatsawlrt and should bo excluded at
     another trial,  ii objeotsd to ou that ground, cr-
     cept auoh parts      thareor        only aa may trnd to im-
     peach any dlraot      cvldaaca 'glvan       bv Roenaoh. . . .*I
            The court m&es    It clear that   tha patrolmao~a ra-
port ia not ~ivllegad      but is hearsay and vould oaly b4 ed-
mlsalble   for iPlpaechlag any canillctlng    tsatlmony such patrol-
man might glva in a judlclel      prooeedla      It V48 this   point
ve had In mind In ow Oplnlon 100. O-6 Gt 1. U4 dld aot say In
that   ?pi.nlonthet there vea eny duty imposed upon the Depert-
Rent   to certify  or furnish n photoatetlc    copy of tha patrol-
man’s accident report.      Us said maraly, end nov so rule,      that
aiacs a petrolawila    aooident report    is heeraey it can only
k-e ured for tha purpose of lmp4eohIng the ultnaaa and thea
xly,    of ooura4,  la e judlolel   prooaedlng Involvlag     the acol-
c;cnt. The only statutory     duty lmpoaed upoa tha Department Is
to furnish the partlnent     Informetioa oontelned    In Its files
vhan such lnformetlon     Is required lo a judicial procesdlng.

           The Supram Court ~lkevfae a&es it clear that the
report of the person involved in en ecoldent la privileged.
Tt la In raapsot to this report only that tha statute uses
the vord “certlflcate.’ As tha oourt points out, there are
only tvo..olroumatencaa under vhIoh the prlvllegad    chareater
of such e report may be violated.    Firat,  to permit tha De-
pertment to certify   the Identity of a person involved in the
eeoldent vhaa such fact Is aot knovn or when the peraoa
deaiea hls involvement. Seoond, to certify     that aa involved
y;son   has or has not meda the accident report required     by
    .

           It saema clear from the opinion of the Supreme
Court and vhat ve have said that the Depertawnt la under no
duty tl furnish  photostatic  or other cop144 Of a patrolman’s
                                                                       379
iiormrable Homer Garrlaon,   Jr.,   page 5



accident report Eemly upon requert of sow latemated             per-
soa but only la rasponae to the propar order of l a o u r t in
a proceedlw    Involvlag th elooldeat.    This,  for 4x4~914,
vould Include,   umng othea things,    rubpoerur duoaa    tuoum   or
depositloas  tekea oc Issued ln peading 8otlona. Ia the 0484
of sa involved IndlvIdual   oaly he or l aowt oould demand by
subpoem OF other proper ordar     8 orrtlSlo8ta    sha~lrrg vhathar
the Individual   VU la tM lly hwolv4d    in ro 4coldentor vheth-
cr he had rudo tha rrqulrhd   loaldaat rapcart.

           We have mamined the rt4tuta8  aad flnd no author-
ity for your Depwtment to make any clmrga ior. furolahiag
the Inf’ormatlon above reterred to, and it I8 our advlca thet
70~ cannot mrk4 4ny ohnrgr thareror.

                                             Very truly yours
                                        ATTORRBX OElyWUL OF TEXAS



                                                     Eibert Edoper
                                                          AaaIat8nt